*194Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Juanita Jean Dickerson appeals the district court’s order denying her motion for reduction in sentence pursuant to 18 U.S.C. § 8582(c)(2) (2006) based on Amendment 750 to the Sentencing Guidelines. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Dickerson, No. 3:04-cr00083-2 (S.D.W.Va. Mar. 7, 2012). We dispense with oral argument because the fact and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.